As it appears that petitioner has not been afforded an adequate opportunity to examine and inspect the books and records of Hazel Bishop, Inc., there is no need of a reference to establish that fact. In view of the speeia' circumstances here, such inspection should proceed to completion under the supervision of a referee. Petitioner’s motion to punish defendant [respondent corporation] for contempt should at this time be denied. Petitioner’s cross motion to inspect the books and records of the two corporations Product Enterprises Corporation and Raymond Spector Company, Inc., was properly denied as they are not parties to this proceeding. The order is accordingly modified by granting the motion and cross motion only to the extent of appointing a referee to supervise the further inspection of the books and records of Hazel Bishop, Inc. Settle order on notice. Present — Dore, J. P., Cohn, Callahan and Bergan, JJ.